MEMORANDUM OPINION
No. 04-02-00791-CR
Allison T. APT,
Appellant
v.
The STATE of Texas,
Appellee
From the 379th Judicial District Court, Bexar County, Texas
Trial Court No. 2001-CR-5840-A
Honorable Bert Richardson, Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Paul W. Green, Justice
Delivered and Filed:	February 26, 2003
DISMISSED
	Appellant Allison Apt filed a pro se notice of appeal appealing her conviction for theft.  On
February 10, 2003, Apt filed a motion to dismiss this appeal by withdrawing her notice of appeal.
The motion is granted and this appeal is dismissed.  See Tex. R. App. P. 42.2(a).
							PER CURIAM
DO NOT PUBLISH